Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties that the merchandise involved herein is pentamethyleneteteazole, a coal tar product.
IT IS FURTHER STIPULATED AND AGREED that the American Selling Price, as that term is defined in Section 402(g) of the Tariff Act of 1930, as amended, of the said merchandise is $17.60 less 1%, per kilo, net packed, for the time herein relevant.
The appeal is limited to the merchandise above referred to and is abandoned as to any and all other merchandise, if any, and hereby submitted for decision.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(g) of the Tariff Act of 1980, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here in question, and that such value for the involved item at the time of exportation was $17.60, less 1 per centum per kilo, net packed.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent, the appeal is hereby dismissed.
Judgment will be rendered accordingly.